Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Response to Amendment
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim.
Art rejection of claims 1-8 is withdrawn, since the Allowable Subject Matter indicated in the Office Action mailed on 09/01/2020 is included into the independent claim 1.
ALLOWABLE CLAIMS 
Claims 1, 3-8 and 12-18 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter indicated in the Office Action mailed on 09/01/2020 is included into the independent claims 1 and 12, i.e.:
Regarding claim 1, the closest prior art of record Locke et al. (WO 2008/100440),
fail to teach, suggest or render obvious the system, wherein at least a portion of the heat received by the hot heat exchanger comes from the patient.
Prior art (neither alone nor in 
	Regarding claim 12, the closest prior art of record Locke et al. (WO 2008/100440),  Buan (US 2009/0299306) and Noble et al. (US 3,788,772) fail to teach, suggest or render obvious the mesh being secured to the housing and thermally coupled to at least a portion of the working fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.